DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24, 25, 27-29, and 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over Born US 2008/0112275 in view of Numata US 2003/0184518.
Regarding claim 24, Born discloses an electronic watch comprising: an enclosure defining an opening (section where 7 enters 2); a processing element positioned within the enclosure [0053]; a crown (13) operably coupled to the processing element and configured to receive a rotational input [0026],[0049],[0053], the crown comprising: a user-rotatable crown head (13); and a shaft coupled to the user-rotatable crown head and extending into the opening (12); and a rotation sensor positioned within the enclosure and operably coupled to the processing element (27,28), the rotation sensor configured to detect the rotational input [0049]-[0053].
Born does not disclose a feedback device operably coupled to the processing element and configured to provide a tactile feedback as the crown is rotated by the rotational input, wherein the tactile feedback is dynamically configurable by the processing element.  
However, Numata discloses a rotational input unit (10) with a feedback device (3) operably coupled to the processing element (12) and configured to provide a tactile 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the crown of Born to include a feedback device as suggested by Numata because doing so allows the user to have a click feel sensation at a desired interval.
	Regarding claim 25, Born and Numata as described in the paragraphs above further disclose the electronic watch, wherein: the feedback device comprises a motor operably coupled to the processing element (DC motor [0070]); and the motor is configured to: receive an output signal from the processing element to produce the tactile feedback [0042],[0046],[0070]; and in response to receiving the output signal, provide the tactile feedback by producing a series of distinct tactile outputs as the crown is rotated, see Numata [0042],[0046],[0070], tactile outputs can be seen by waveforms in Figs. 3A-3F.  
Regarding claim 27, Born and Numata as described in the paragraphs above further disclose the electronic watch, wherein the processing element is configured to: determine the tactile feedback to be produced based, at least in part, on the detected rotational input; and  201803973Attorney Docket No. P19347USC5output a signal to the feedback device causing the feedback device to produce the tactile feedback Numata [0042]-[0046].  
Regarding claim 28, Born and Numata as described in the paragraphs above further disclose the electronic watch, wherein: in a first mode, the feedback device is configured to provide a first tactile feedback as the crown is rotated by the rotational input; and in a second mode, the feedback device is configured to provide a second tactile feedback that is different 
Regarding claim 29, Born and Numata as described in the paragraphs above further disclose the electronic watch, wherein providing the tactile feedback is dynamically configurable to provide one or more of: simulating a mechanical detent; increasing a force required to rotate the crown; decreasing a force required to rotate the crown; providing a hard stop to limit rotation of the crown; or providing a bounce back effect, Numata [0042]-[0046], see Figs. 3A-3F unit force patterns.  
Regarding claim 39, Born discloses a method for producing dynamic tactile feedback as a crown (13) of an electronic watch is rotated, the method comprising: detecting a rotational input at the crown [0026], [0049], [0053].
Born does not disclose determining, by a processing element of the electronic watch, a dynamic tactile feedback to produce as the crown rotates; outputting, by the processing element, a signal to provide the dynamic tactile feedback; and varying, by a feedback device, a force associated with rotating the crown to produce the dynamic tactile feedback.  
However, Numata discloses a method for producing dynamic tactile feedback as a rotational input unit (10) determining, by a processing element of the electronic device (12), a dynamic tactile feedback to produce as the rotational input device rotates [0042]-[0046]; outputting, by the processing element, a signal to provide the dynamic tactile feedback; and varying, by a feedback device, a force associated with rotating the rotational input device to produce the dynamic tactile feedback Numata [0042]-[0046], see Figs. 3A-3F.  

Regarding claim 40, Born and Numata as described in the paragraphs above further disclose the method, wherein: the rotational input comprises rotation of the crown in a first direction; and varying the force associated with rotating the crown comprises applying a force in a second direction opposite the first direction, Numata [0042]-[0046], see Figs. 3A-3F.  
Regarding claim 41, Born and Numata as described in the paragraphs above further disclose the method, wherein the force applied in the second direction causes the crown to rotate in the second direction, [0042]-[0046], see Numata Figs. 3A-3F.  

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Born and Numata in further view of Rothkopf US 9,600,071.
Regarding claim 26, Born and Numata disclose the electronic watch as described in the paragraphs above where the DC motor [0070] is configured to provide the tactile feedback by producing a series of distinct tactile outputs as the crown is rotated, Numata [0042]-[0046], see Figs. 3A-3F.
Born and Numata do not disclose, wherein: the feedback device comprises a linear vibrating motor; the linear vibrating motor is operably coupled to the processing element; and the linear vibrating motor is configured to provide the tactile feedback.
However, Rothkopf discloses an electronic device with a feedback device comprises a linear vibrating motor; the linear vibrating motor is operably coupled to the 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Born and Numata as suggested by Rothkopf because simply substituting one known means for producing feedback with another provides the predictable result that varying patterns of haptic feedback may be able to be perceived by the user. 

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Born and Numata in further view of Kim US 2007/0211042.
Regarding claim 42, Born and Numata disclose the method as described in the paragraphs above.
Born and Numata do not disclose modifying a graphical output of a display of the electronic watch in a first manner in response to the rotation of the crown in the first direction; and modifying the graphical output of the display of the electronic watch in a second manner in response to the rotation of the crown in the second direction.  
However, Kim discloses a watch wherein: the graphical output comprises a first selectable element and a second selectable element (i.e. submenus); modifying a graphical output of a display of the electronic watch in a first manner in response to the rotation of the crown in the first direction, modifying the graphical output of the display of the electronic watch in a second manner in response to the rotation of the crown in the second direction, [0035] via element 12; 
.

Claims 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Born and Numata in further view of Lang US 2002/0101457 in further view of Kim.
Regarding claim 30, Born and Numata disclose the electronic watch as described in the paragraphs above.
Born and Numata do not disclose, wherein the electronic watch further comprises a touch-sensitive display operably coupled to the processing element and positioned at least partially within the enclosure, the touch-sensitive display configured to: receive a touch input; and provide a graphical output that is responsive to each of: the touch input; and the rotational input.  
However, Lang discloses a touch-sensitive display operably coupled to the processing element and positioned at least partially within the enclosure, the touch-sensitive display configured to receive a touch input and provide a graphical output, see [0019], Fig. 1.
Therefore, it would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify Born to include a touch-sensitive display as suggested by Lang because doing so allows the user to desirably change the mode of the watch or activate specific features on the graphical output of the screen, [0035] via element 12;

Therefore, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify Born, Numata, and Lang as suggested by Kim because doing so allows the user to use the rotational input of the crown to change the mode of the watch to display desired graphical output.
	Regarding claim 31, Born, Numata, Lang, and Kim as described in the paragraphs above further disclose the electronic watch, wherein: the graphical output comprises a selectable item of a list of selectable items, the list of selectable items configured to scroll in in accordance with the rotational input; and providing the tactile feedback comprises providing a series of tactile outputs, at least one tactile output of the series of tactile outputs corresponding to a selectable item of the list of selectable items, Kim [0035] via element 12, Numata, [0042] (i.e. via force patterns). 

Claims 32, 33, 35, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Born in view of Lang in further view of Numata.
Regarding claim 32, Born discloses an electronic watch comprising: an enclosure (section where 7 enters 2); a processing element positioned within the enclosure [0053];  201803974Attorney Docket No. P19347USC5a crown (13) operably coupled to the processing element and configured to receive a rotational input [0026], [0049], [0053].
Born does not disclose a touch-sensitive display operably coupled to the processing element and positioned at least partially within the enclosure, the touch-sensitive display configured to receive a touch input and provide a graphical output and a 
However, Lang discloses a touch-sensitive display operably coupled to the processing element and positioned at least partially within the enclosure, the touch-sensitive display configured to receive a touch input and provide a graphical output, see [0019], Fig. 1.
Therefore, it would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify Born to include a touch-sensitive display as suggested by Lang because doing so allows the user to desirably change the mode of the watch or activate specific features on the graphical output of the screen.
Further, Numata discloses a rotational input unit (10) with a feedback device positioned within the enclosure (3) and operably coupled to the processing element (12), the feedback device configured to provide a dynamic tactile feedback at the rotational input device in response to a signal received from the processing element [0042]-[0046]; wherein: the dynamic tactile feedback corresponds to at least one of: the graphical output; or the rotational input [0042]-[0046].  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the crown of Born to include a feedback device as suggested by Numata because doing so allows the user to have a click feel sensation at a desired interval.
crown; and in response to receiving a second signal from the processing element, decrease the force required to rotate the crown, [0042]-[0046], see Figs. 3A-3F unit force patterns.  
Regarding claim 35, Born, Lang, and Numata as described in the paragraphs above further disclose the electronic watch, wherein: the dynamic tactile feedback is a first dynamic tactile feedback; the signal is a first signal; in a first mode, the feedback device is configured to provide the first dynamic tactile feedback in response to the signal received from the processing element; and in a second mode, the feedback device is configured to provide a second dynamic tactile feedback in response to a second signal received from the processing element, [0042]-[0046],[0054],[0055] see Figs. 3A-3F unit force patterns.  
Regarding claim 37, Born, Lang, and Numata as described in the paragraphs above further disclose the electronic watch, wherein the feedback device is further configured to detect the rotational input, [0042]-[0046], see Figs. 3A-3F unit force patterns.  

Claims 34 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Born, Lang, and Numata, in further view of Kim.
Regarding claim 34, Born, Lang, and Numata further disclose the electronic device where the dynamic tactile feedback is produced during the transition from the first state to the second state, Numata [0042]-[0046]. 
Born, Lang, and Numata do not disclose wherein: the graphical output comprises a first selectable element and a second selectable element; in a first state, the first 
However, Kim discloses a watch wherein: the graphical output comprises a first selectable element and a second selectable element (i.e. submenus); in a first state, the first selectable element is selected; in a second state, the second selectable element is selected; the rotational input causes a transition from the first state to the second state [0035] via element 12.
Therefore, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify Born, Lang, and Numata as suggested by Kim because doing so allows the user to use the rotational input of the crown to change the mode of the watch to display desired graphical output.
Regarding claim 36, Born, Lang, and Numata disclose the electronic device as described in the paragraphs above, the feedback device prevents the crown from being rotated in at least one of the first direction or the second direction[0042]-[0046],[0054],[0055] see Figs. 3A-3F unit force patterns.  
Born, Lang, and Numata do not disclose , wherein:  201803975Attorney Docket No. P19347USC5 the graphical output comprises a scrollable list of selectable elements; in the first mode: a first selectable element that is not a last item of the scrollable list is selected; and the feedback device allows rotation of the crown in a first direction and a second direction; and in the second mode: a second selectable element that is the last item of the scrollable list is selected.
However, Kim discloses a watch wherein: the graphical output comprises a first selectable element and a second selectable element (i.e. submenus); in a first state, the first selectable element is selected; in a second state, the second selectable element is 
Therefore, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify Born, Lang, and Numata as suggested by Kim because doing so allows the user to use the rotational input of the crown to change the mode of the watch to display desired graphical output.

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Born, Lang, and Numata in further view of Battlogg US 2013/0175132.
Regarding claim 38, Born, Lang, and Numata disclose the electronic watch as described in the paragraphs above.
Born, Lang, and Numata do not disclose a clutch that selectively engages and disengages the feedback device and the crown.  
However, Battlogg discloses a clutch that selectively engages and disengages the feedback device and the input device [0066],[0072][0200]-[0202] (200).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Born, Lang and Numata as suggested by Battlogg because doing so allows for fewer parts, simplifies assembly, and reduces the cost for small space input devices.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 24, 25, and 27-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,753,436 in view of Born in further view of Numata. 
16/357135 Claim 24
US 9,753,436 Claims 1-8
An electronic watch comprising:
A watch, comprising:
an enclosure defining an opening
An enclosure having an aperture defined therethrough
a processing element positioned within the enclosure; a crown operably coupled to the processing element and configured to receive a rotational input
an input button having a stem that extends into the aperture and defines an axis extending along a length of the stem; an optical sensor positioned along a side of the stem and configured to sense an optical characteristic of the stem to detect a rotation of the input button about the axis
the crown comprising: a user-rotatable crown head; and a shaft coupled to the user-rotatable crown head and extending into the opening
an input button having a stem that extends into the aperture and defines an axis extending along a length of the stem; an optical sensor positioned along a side of the stem and configured to sense an optical characteristic of the stem to detect a rotation of the input button about the axis
and a rotation sensor positioned within the enclosure and operably coupled to the 




Claims 2-8 of ‘436 are dependent from claim 1 and anticipate the claimed elements recited above for the same reasons.
Claims 1-8 of ‘436 anticipates all of the claimed elements of claim 24 of the instant application except for the input button being explicitly a “crown” and a feedback device operably coupled to the processing element and configured to provide a tactile feedback as the crown is rotated by the rotational input, wherein the tactile feedback is dynamically configurable by the processing element.  
However, Born discloses an input button for a watch is a crown (13).
Therefore, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify ‘436 with Born because doing so allows the device to look and operate aesthetically like a conventional watch.
Further, Numata discloses a rotational input unit (10) with a feedback device (3) operably coupled to the processing element (12) and configured to provide a tactile feedback as the crown is rotated by the rotational input, wherein the tactile feedback is dynamically configurable by the processing element [0042] (i.e. via force patterns).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the crown of Born to include a feedback device as suggested by Numata because doing so allows the user to have a click feel sensation at a desired interval.

Regarding claim 27, claims 1-8 of ‘436, Born, and Numata as described in the paragraphs above further disclose the electronic watch, wherein the processing element is configured to: determine the tactile feedback to be produced based, at least in part, on the detected rotational input; and  201803973Attorney Docket No. P19347USC5output a signal to the feedback device causing the feedback device to produce the tactile feedback Numata [0042]-[0046] , disclosing the remaining elements of claim 27 of the instant application.  
Regarding claim 28, claims 1-8 of ‘436, Born, and Numata as described in the paragraphs above further disclose the electronic watch, wherein: in a first mode, the feedback device is configured to provide a first tactile feedback as the crown is rotated by the rotational input; and in a second mode, the feedback device is configured to provide a second tactile feedback that is different than the first tactile feedback as the crown is rotated by the rotational input Numata [0042]-[0046], see Figs. 3A-3F unit force patterns, disclosing the remaining elements of claim 28 of the instant application.  
Regarding claim 29, claims 1-8 of ‘436, Born, and Numata as described in the paragraphs above further disclose the electronic watch, wherein providing the tactile feedback is .  

Claim 26 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. in view of 9,753,436, Born, and Numata, in further view of Rothkopf. 
Regarding claim 26, claims 1-8 of ‘436, Born, and Numata disclose the electronic watch as described in the paragraphs above where the DC motor [0070] is configured to provide the tactile feedback by producing a series of distinct tactile outputs as the crown is rotated, Numata [0042]-[0046], see Figs. 3A-3F.
Claims 1-8 of ‘436, Born, and Numata do not disclose, wherein: the feedback device comprises a linear vibrating motor; the linear vibrating motor is operably coupled to the processing element; and the linear vibrating motor is configured to provide the tactile feedback.
However, Rothkopf discloses an electronic device with a feedback device comprises a linear vibrating motor; the linear vibrating motor is operably coupled to the processing element; and the linear vibrating motor is configured to provide the tactile feedback, see col. 2 line 25-col. 3 line 2.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify claims 1-8 of ‘436, . 

Claims 30 and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. in view of 9,753,436, Born and Numata in further view of Lang in further view of Kim.
Regarding claim 30, claims 1-8 of ‘436, Born and Numata disclose the electronic watch as described in the paragraphs above.
Regarding claim 30, claims 1-8 of ‘436, Born and Numata do not disclose, wherein the electronic watch further comprises a touch-sensitive display operably coupled to the processing element and positioned at least partially within the enclosure, the touch-sensitive display configured to: receive a touch input; and provide a graphical output that is responsive to each of: the touch input; and the rotational input.  
However, Lang discloses a touch-sensitive display operably coupled to the processing element and positioned at least partially within the enclosure, the touch-sensitive display configured to receive a touch input and provide a graphical output, see [0019], Fig. 1.
Therefore, it would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify claims 1-8 of ‘436, Born and Numata to include a touch-sensitive display as suggested by Lang because doing so allows the user to desirably change the mode of the watch or activate specific features on the graphical output of the screen, [0035] via element 12;

Therefore, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify claims 1-8 of ‘436, Born, Numata, and Lang as suggested by Kim because doing so allows the user to use the rotational input of the crown to change the mode of the watch to display desired graphical output.
	Regarding claim 31, claims 1-8 of ‘436, Born, Numata, Lang, and Kim as described in the paragraphs above further disclose the electronic watch, wherein: the graphical output comprises a selectable item of a list of selectable items, the list of selectable items configured to scroll in in accordance with the rotational input; and providing the tactile feedback comprises providing a series of tactile outputs, at least one tactile output of the series of tactile outputs corresponding to a selectable item of the list of selectable items, Kim [0035] via element 12, Numata, [0042] (i.e. via force patterns). 

Claims 24, 25, and 27-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,234,828 in view of Numata. 
Claims 24, 25, and 27-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,886,006 in view of Numata. 

16/357135 Claim 24
US 10,234,828 Claims 1-8
US 9,886,006 Claims 1-7
An electronic watch comprising:
A watch, comprising:
A watch comprising:

A watch enclosure defining an opening
an enclosure defining an opening
a processing element positioned within the enclosure; a crown operably coupled to the processing element and configured to receive a rotational input
an input device having a crown and a stem that extends into the opening, the input device being biased outward from the watch enclosure and configured to receive a rotational input and a translational input
a processing element operatively coupled to the display and configured to: modify a graphical output of the display in a first manner in response to the rotational movement; and modify the graphical output of the display in a second manner in response to the translational movement; a crown having a stem that extends into the opening; an optical sensor positioned along a side of the stem and operative to track a rotational movement of the stem about a rotational axis
the crown comprising: a user-rotatable crown head; and a shaft coupled to the user-




an optical sensor positioned within the watch enclosure along a side of the stem and configured to detect the rotational input using reflected light that is reflected from the stem
a crown having a stem that extends into the opening; an optical sensor positioned along a side of the stem and operative to track a rotational movement of the stem about a rotational axis


Claims 2-8 of ‘828 are dependent from claim 1 and anticipate the claimed elements recited above for the same reasons.
Claims 2-7 of ‘006 are dependent from claim 1 and anticipate the claimed elements recited above for the same reasons.
Regarding claim 24 of the instant application, claims 1-8 of ‘828 and alternatively claims 1-7 of ‘006 anticipates all of the claimed elements of claim 24 of the instant application except a feedback device operably coupled to the processing element and configured to provide a tactile feedback as the crown is rotated by the rotational input, wherein the tactile feedback is dynamically configurable by the processing element.  

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the crown of claims 1-8 of ‘828 and alternatively claims 1-7 of ‘006 to include a feedback device as suggested by Numata because doing so allows the user to have a click feel sensation at a desired interval.
	Regarding claim 25 of the instant application, claims 1-8 of ‘828 and alternatively claims 1-7 of ‘006,  and Numata as described in the paragraphs above further disclose the electronic watch, wherein: the feedback device comprises a motor operably coupled to the processing element (DC motor [0070]); and the motor is configured to: receive an output signal from the processing element to produce the tactile feedback [0042],[0046],[0070]; and in response to receiving the output signal, provide the tactile feedback by producing a series of distinct tactile outputs as the crown is rotated, see Numata [0042],[0046],[0070], tactile outputs can be seen by waveforms in Figs. 3A-3F, disclosing the remaining elements of claim 25 of the instant application.  
Regarding claim 27 of the instant application, claims 1-8 of ‘828 and alternatively claims 1-7 of ‘006,  and Numata as described in the paragraphs above further disclose the electronic watch, wherein the processing element is configured to: determine the tactile feedback to be produced based, at least in part, on the detected rotational input; and  201803973Attorney Docket No. P19347USC5output a signal to the 
Regarding claim 28 of the instant application, claims 1-8 of ‘828 and alternatively claims 1-7 of ‘006,  and Numata as described in the paragraphs above further disclose the electronic watch, wherein: in a first mode, the feedback device is configured to provide a first tactile feedback as the crown is rotated by the rotational input; and in a second mode, the feedback device is configured to provide a second tactile feedback that is different than the first tactile feedback as the crown is rotated by the rotational input Numata [0042]-[0046], see Figs. 3A-3F unit force patterns, disclosing the remaining elements of claim 28 of the instant application.  
Regarding claim 29 of the instant application, claims 1-8 of ‘828 and alternatively claims 1-7 of ‘006,  and Numata as described in the paragraphs above further disclose the electronic watch, wherein providing the tactile feedback is dynamically configurable to provide one or more of: simulating a mechanical detent; increasing a force required to rotate the crown; decreasing a force required to rotate the crown; providing a hard stop to limit rotation of the crown; or providing a bounce back effect, Numata [0042]-[0046], see Figs. 3A-3F unit force patterns, disclosing the remaining elements of claim 29 of the instant application.  

Claim 26 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. in view of 10,234,828, and Numata, in further view of Rothkopf. 
Claim 26 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. in view of 9,886,006 and Numata, in further view of Rothkopf. 

claims 1-8 of ‘828 and alternatively claims 1-7 of ‘006,  and Numata do not disclose, wherein: the feedback device comprises a linear vibrating motor; the linear vibrating motor is operably coupled to the processing element; and the linear vibrating motor is configured to provide the tactile feedback.
However, Rothkopf discloses an electronic device with a feedback device comprises a linear vibrating motor; the linear vibrating motor is operably coupled to the processing element; and the linear vibrating motor is configured to provide the tactile feedback, see col. 2 line 25-col. 3 line 2.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify claims 1-8 of ‘828 and alternatively claims 1-7 of ‘006, and Numata as suggested by Rothkopf because simply substituting one known means for producing feedback with another provides the predictable result that varying patterns of haptic feedback may be able to be perceived by the user. 

Claims 30 and 31 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. in view of 10,234,828, and Numata in further view of Lang in further view of Kim.
s 30 and 31 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. in view of 9,886,006, and Numata in further view of Lang in further view of Kim.
Regarding claim 30, claims 1-8 of ‘828 and alternatively claims 1-7 of ‘006,  and Numata disclose the electronic watch as described in the paragraphs above.
Claims 1-8 of ‘828 and alternatively claims 1-7 of ‘006,  and Numata do not disclose, wherein the electronic watch further comprises a touch-sensitive display operably coupled to the processing element and positioned at least partially within the enclosure, the touch-sensitive display configured to: receive a touch input; and provide a graphical output that is responsive to each of: the touch input; and the rotational input.  
However, Lang discloses a touch-sensitive display operably coupled to the processing element and positioned at least partially within the enclosure, the touch-sensitive display configured to receive a touch input and provide a graphical output, see [0019], Fig. 1.
Therefore, it would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify claims 1-8 of ‘828 and alternatively claims 1-7 of ‘006,  and Numata to include a touch-sensitive display as suggested by Lang because doing so allows the user to desirably change the mode of the watch or activate specific features on the graphical output of the screen, [0035] via element 12;
Further, Kim discloses a watch which provides graphical output that is responsive to rotational input [0035]

	Regarding claim 31, claims 1-8 of ‘828 and alternatively claims 1-7 of ‘006, Numata, Lang, and Kim as described in the paragraphs above further disclose the electronic watch, wherein: the graphical output comprises a selectable item of a list of selectable items, the list of selectable items configured to scroll in in accordance with the rotational input; and providing the tactile feedback comprises providing a series of tactile outputs, at least one tactile output of the series of tactile outputs corresponding to a selectable item of the list of selectable items, Kim [0035] via element 12, Numata, [0042] (i.e. via force patterns). 

Claims 32, 33, 35, and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,753,436 in view of Born in further view of Numata. 


16/357135 Claim 32
US 9,753,436 Claims 1-8
An electronic watch comprising:
A watch, comprising:
an enclosure 
An enclosure having an aperture defined therethrough
a processing element positioned within the enclosure; a crown operably coupled to the 

crown comprising: a user-rotatable crown head; and a shaft coupled to the user-rotatable crown head and extending into the opening
an input button having a stem that extends into the aperture and defines an axis extending along a length of the stem; an optical sensor positioned along a side of the stem and configured to sense an optical characteristic of the stem to detect a rotation of the input button about the axis
and a rotation sensor positioned within the enclosure and operably coupled to the processing element, the rotation sensor configured to detect the rotational input

an optical sensor positioned along a side of the stem and configured to sense an optical characteristic of the stem to detect a rotation of the input button about the axis


Claims 2-8 of ‘436 are dependent from claim 1 and anticipate the claimed elements recited above for the same reasons.
Claims 1-8 of ‘436 anticipates all of the claimed elements of claim 32 of the instant application except for the input button being explicitly a “crown”,  a touch-sensitive display operably coupled to the processing element and positioned at least partially within the enclosure, the touch-sensitive display configured to receive a touch input and provide a graphical output and a feedback device positioned within the enclosure and operably coupled to the processing element, the feedback device configured to provide a dynamic tactile feedback at the crown in 
However, Born discloses an input button for a watch is a crown (13).
Therefore, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify ‘436 with Born because doing so allows the device to look and operate aesthetically like a conventional watch.
Further, Lang discloses a touch-sensitive display operably coupled to the processing element and positioned at least partially within the enclosure, the touch-sensitive display configured to receive a touch input and provide a graphical output, see [0019], Fig. 1.
Therefore, it would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify ‘436 and Born to include a touch-sensitive display as suggested by Lang because doing so allows the user to desirably change the mode of the watch or activate specific features on the graphical output of the screen.
Additionally, Numata discloses a rotational input unit (10) with a feedback device positioned within the enclosure (3) and operably coupled to the processing element (12), the feedback device configured to provide a dynamic tactile feedback at the rotational input device in response to a signal received from the processing element [0042]-[0046]; wherein: the dynamic tactile feedback corresponds to at least one of: the graphical output; or the rotational input [0042]-[0046].  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the crown of ‘436, 
	Regarding claim 33, ‘436, Born, Lang, and Numata as described in the paragraphs above further disclose the electronic watch, wherein the feedback device is configured to: in response to receiving a first signal from the processing element, increase a force required to rotate the crown; and in response to receiving a second signal from the processing element, decrease the force required to rotate the crown, [0042]-[0046], see Figs. 3A-3F unit force patterns.  
Regarding claim 35, ‘436, Born, Lang, and Numata as described in the paragraphs above further disclose the electronic watch, wherein: the dynamic tactile feedback is a first dynamic tactile feedback; the signal is a first signal; in a first mode, the feedback device is configured to provide the first dynamic tactile feedback in response to the signal received from the processing element; and in a second mode, the feedback device is configured to provide a second dynamic tactile feedback in response to a second signal received from the processing element, [0042]-[0046],[0054],[0055] see Figs. 3A-3F unit force patterns.  
Regarding claim 37, ‘436, Born, Lang, and Numata as described in the paragraphs above further disclose the electronic watch, wherein the feedback device is further configured to detect the rotational input, [0042]-[0046], see Figs. 3A-3F unit force patterns.  

Claims 34 and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,753,436 Born, Lang, and Numata, in further view of Kim.

‘436, Born, Lang, and Numata do not disclose wherein: the graphical output comprises a first selectable element and a second selectable element; in a first state, the first selectable element is selected; in a second state, the second selectable element is selected; the rotational input causes a transition from the first state to the second state.
However, Kim discloses a watch wherein: the graphical output comprises a first selectable element and a second selectable element (i.e. submenus); in a first state, the first selectable element is selected; in a second state, the second selectable element is selected; the rotational input causes a transition from the first state to the second state [0035] via element 12.
Therefore, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify ‘436, Born, Lang, and Numata as suggested by Kim because doing so allows the user to use the rotational input of the crown to change the mode of the watch to display desired graphical output.
Regarding claim 36, ‘436, Born, Lang, and Numata disclose the electronic device as described in the paragraphs above, the feedback device prevents the crown from being rotated in at least one of the first direction or the second direction[0042]-[0046],[0054],[0055] see Figs. 3A-3F unit force patterns.  
‘436, Born, Lang, and Numata do not disclose , wherein:  201803975Attorney Docket No. P19347USC5 the graphical output comprises a scrollable list of selectable elements; in the first mode: a first selectable element that is not a last item of the scrollable list is selected; and the feedback device 
However, Kim discloses a watch wherein: the graphical output comprises a first selectable element and a second selectable element (i.e. submenus); in a first state, the first selectable element is selected; in a second state, the second selectable element is selected; the rotational input causes a transition from the first state to the second state [0035] via element 12;
Therefore, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify ‘436, Born, Lang, and Numata as suggested by Kim because doing so allows the user to use the rotational input of the crown to change the mode of the watch to display desired graphical output.

Claim 38 is are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,753,436 Born, Lang, and Numata in further view of Battlogg US 2013/0175132.
Regarding claim 38, ‘436, Born, Lang, and Numata disclose the electronic watch as described in the paragraphs above.
‘436, Born, Lang, and Numata do not disclose a clutch that selectively engages and disengages the feedback device and the crown.  
However, Battlogg discloses a clutch that selectively engages and disengages the feedback device and the input device [0066],[0072][0200]-[0202] (200).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify ‘436, Born, Lang, and .

Claims 32, 33, 35, and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,234,828 in view of Numata. 
Claims 32, 33, 35, and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,886,006 in view of Numata. 

16/357135 Claim 32
US 10,234,828 Claims 1-8
US 9,886,006 Claims 1-7
An electronic watch comprising:
A watch, comprising:
A watch comprising:
an enclosure 
A watch enclosure defining an opening
an enclosure defining an opening
a processing element positioned within the enclosure; a crown operably coupled to the processing element and configured to receive a rotational input
an input device having a crown and a stem that extends into the opening, the input device being biased outward from the watch enclosure and configured to receive a rotational input and a translational input
a processing element operatively coupled to the display and configured to: modify a graphical output of the display in a first manner in response to the rotational movement; and modify the graphical output of the display in a second manner in response to the translational 

a touch-sensitive display at least partially surrounded by the watch enclosure and configured to depict a graphical output; wherein the watch is configured to modify the graphical output of the touch-sensitive display in response to both the translational input and the rotational input
a display positioned at least partially within the enclosure and having a touch sensor operative to receive touch input; and a processing element operatively coupled to the display and configured to: modify a graphical output of the display in a first manner in response to the rotational movement; and modify the graphical output of the display in a second manner in response to the translational movement.




Claims 2-7 of ‘006 are dependent from claim 1 and anticipate the claimed elements recited above for the same reasons.
Regarding claim 32 of the instant application, claims 1-8 of ‘828 and alternatively claims 1-7 of ‘006 anticipates all of the claimed elements of claim 32 of the instant application except a feedback device positioned within the enclosure and operably coupled to the processing element, the feedback device configured to provide a dynamic tactile feedback at the crown in response to a signal received from the processing element; wherein: the dynamic tactile feedback corresponds to at least one of: the graphical output; or the rotational input.  
However, Numata discloses a rotational input unit (10) with a feedback device positioned within the enclosure (3) and operably coupled to the processing element (12), the feedback device configured to provide a dynamic tactile feedback at the rotational input device in response to a signal received from the processing element [0042]-[0046]; wherein: the dynamic tactile feedback corresponds to at least one of: the graphical output; or the rotational input [0042]-[0046].  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the crown of claims 1-8 of ‘828 and alternatively claims 1-7 of ‘006 to include a feedback device as suggested by Numata because doing so allows the user to have a click feel sensation at a desired interval.
	Regarding claim 33, Born, Lang, and Numata as described in the paragraphs above further disclose the electronic watch, wherein the feedback device is configured to: in response crown; and in response to receiving a second signal from the processing element, decrease the force required to rotate the crown, [0042]-[0046], see Figs. 3A-3F unit force patterns.  
Regarding claim 35, claims 1-8 of ‘828 and alternatively claims 1-7 of ‘006 and Numata as described in the paragraphs above further disclose the electronic watch, wherein: the dynamic tactile feedback is a first dynamic tactile feedback; the signal is a first signal; in a first mode, the feedback device is configured to provide the first dynamic tactile feedback in response to the signal received from the processing element; and in a second mode, the feedback device is configured to provide a second dynamic tactile feedback in response to a second signal received from the processing element, [0042]-[0046],[0054],[0055] see Figs. 3A-3F unit force patterns.  
Regarding claim 37, claims 1-8 of ‘828 and alternatively claims 1-7 of ‘006 and Numata as described in the paragraphs above further disclose the electronic watch, wherein the feedback device is further configured to detect the rotational input, [0042]-[0046], see Figs. 3A-3F unit force patterns.  

Claims 34 and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. in view of 10,234,828, in further view of Kim.
Claims 34 and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. in view of 9,886,006, and Numata in further view of Kim.


claims 1-8 of ‘828 and alternatively claims 1-7 of ‘006do not disclose wherein: the graphical output comprises a first selectable element and a second selectable element; in a first state, the first selectable element is selected; in a second state, the second selectable element is selected; the rotational input causes a transition from the first state to the second state.
However, Kim discloses a watch wherein: the graphical output comprises a first selectable element and a second selectable element (i.e. submenus); in a first state, the first selectable element is selected; in a second state, the second selectable element is selected; the rotational input causes a transition from the first state to the second state [0035] via element 12.
Therefore, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify claims 1-8 of ‘828 and alternatively claims 1-7 of ‘006as suggested by Kim because doing so allows the user to use the rotational input of the crown to change the mode of the watch to display desired graphical output.
Regarding claim 36, claims 1-8 of ‘828 and alternatively claims 1-7 of ‘006 disclose the electronic device as described in the paragraphs above, the feedback device prevents the crown from being rotated in at least one of the first direction or the second direction[0042]-[0046],[0054],[0055] see Figs. 3A-3F unit force patterns.  

However, Kim discloses a watch wherein: the graphical output comprises a first selectable element and a second selectable element (i.e. submenus); in a first state, the first selectable element is selected; in a second state, the second selectable element is selected; the rotational input causes a transition from the first state to the second state [0035] via element 12;
Therefore, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify claims 1-8 of ‘828 and alternatively claims 1-7 of ‘006 and Numata as suggested by Kim because doing so allows the user to use the rotational input of the crown to change the mode of the watch to display desired graphical output.

Claim 38 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. in view of 10,234,828, and Numata in further view of Battlogg.
Claim 38 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. in view of 9,886,006, and Numata in further view of Battlogg.

claims 1-8 of ‘828 and alternatively claims 1-7 of ‘006 and Numata do not disclose a clutch that selectively engages and disengages the feedback device and the crown.  
However, Battlogg discloses a clutch that selectively engages and disengages the feedback device and the input device [0066],[0072][0200]-[0202] (200).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify claims 1-8 of ‘828 and alternatively claims 1-7 of ‘006 and Numata as suggested by Battlogg because doing so allows for fewer parts, simplifies assembly, and reduces the cost for small space input devices.

Allowable Subject Matter
Claim 43 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 43, the prior art does not teach or reasonably suggest a method for producing dynamic tactile feedback as a crown of an electronic watch is rotated, the method comprising: the dynamic tactile feedback corresponding to the detected rotational input is determined based on a graphical output provided by a display of the electronic watch in combination with the remaining limitations of the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PM WICKLUND whose telephone number is (571)270-7508. The examiner can normally be reached M: 11:30-3:30; T: 1-6; W: 11:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P WICKLUND/Primary Examiner, Art Unit 2844